 

Exhibit 10.1

 

Confidential

 



One Horizon Group, Inc.

Re-pricing of Series A Preferred Term Sheet for Martin Eberhard



 

Issuer: One Horizon Group, Inc. (“Company”)     Investors: Martin Eberhard
(collectively, the "Investor")    

Proposed Transaction:

 

Adjustment of conversion price and extension of term with regard to 51’282
shares of Series A redeemable convertible preferred stock (“Convertible
Preferred”) and adjustment of exercise price of 10’000 Class B warrants
(“Warrants”), collectively referred to as the “Transaction”).    

Redemption :

 

The Convertible Preferred shall be redeemable at the option of holders
commencing any time after February 1, 2018 from closing of the Transaction at a
price equal to (the “Original Purchase Price”) plus all accrued but unpaid
interest.    

Adjusted Conversion
Price:

 

The Convertible Preferred will be adjusted to convert into common stock at $.30
per share (i.e. 19.5:1) from $5.85 per share. At Investor’s election, Investor
may convert at any time after 12 months from closing. Automatic conversion into
common stock at the 24 month anniversary of the close of the Transaction..
Convertible Preferred shares will convert into common on a 1:1 basis.



   

Coupon Rate:

 

The Convertible Preferred will carry an annual coupon of at the original amount
of 10%, payable in shares. Coupon will be paid in advance in form of common
stock in the amount of 150,000 shares (including accrued interest from end of
July 2016 until end of January 2017). In the event that the Preferred remains
outstanding beyond the term, any future interest due shall be paid in shares at
the current price of the market at that time.

 

 

 

 

Confidential

 

Closing:

February 16, 2017

 

   

Warrants:

 

The Warrants will be adjusted to a new exercise price at closing of the
Transaction. The terms are as follows:

 

 

Warrant

 

Coverage

 

Term

 

Original Exercise Price New Exercise
Price

 

 

Class B

 

10,000 Warrants

 

3 years

 

$4.00                   $ .35

 

Restrictions
on Conversion
of Convertible Preferred and Exercise of Warrants: Investors shall not convert
Convertible Preferred nor exercise Warrants to the extent such Investor’s
beneficial ownership, as defined in Rule 13d-3 under the Exchange Act, of common
stock would exceed 9.99% of the common stock outstanding.     Series A
Warrant Adjustment: As further consideration for entering into the present
transaction, the Company will adjust the existing Series A warrants by reducing
the exercise price from $5.94 to $ .50. In addition the expiration date of the
Series A warrants shall be extended to July 21, 2019.     Additional
Terms: Subject to such customary additional terms not inconsistent with the
above as agreed between the parties.

 

IN WITNESS WHEREOF, the Parties have executed this Term Sheet

 

One Horizon Group Inc. Series A Preferred Holder    
By:__________________________ By:__________________________    
Name:_______________________ Name:     Title:________________________ Title:    
Dated: _______________________ Dated:

 

 

 

